Citation Nr: 9918491	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  97-11 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a right knee disorder, 
claimed as secondary to the veteran's service-connected low 
back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel
INTRODUCTION

The veteran had active military service from July 1986 to 
August 1990.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a September 1996 rating 
action, in which the RO denied the veteran's claim of 
entitlement to service connection for a right knee disorder, 
claimed as secondary to his service-connected low back 
disability.  The veteran filed an NOD in October 1996, and an 
SOC was issued by the RO in January 1997.  The veteran filed 
a substantive appeal in March 1997.  A supplemental statement 
of the case (SSOC) was issued by the RO in October 1997.  In 
December 1997, the veteran testified before a hearing officer 
at the VARO in Roanoke, VA.  An additional SSOC was issued by 
the RO in April 1998.  

The Board notes that the veteran had also perfected an appeal 
as to the issue of an increased rating for his service-
connected low back disability, which was rated at 20 percent.  
In an August 1998 rating decision, the RO increased the 
veteran's disability rating to 40 percent.  Thereafter, in a 
statement to the RO, dated in March 1999, the veteran 
withdrew his appeal for an increased rating for his low back 
disability.  Therefore, the issue is no longer in appellate 
status.  


REMAND

A review of the veteran's service medical records reveals 
that he was treated for a bruised right knee in January 1989.  
No additional treatment was received for this injury and, at 
separation, there were no complaints or findings of a right 
knee disorder or disability.  

Further review of the claims file reflects that, in September 
1990, the veteran was service connected for a low back 
disability.  Thereafter, in March 1996, the veteran filed a 
claim of service connection for a right knee disorder, 
claimed as secondary to his service-connected low back 
disability.  

Thereafter, the RO received treatment records from the VA 
Medical Center (VAMC) at Salem, dated from April 1991 to 
September 1996.  These records noted complaints of low back 
and left leg pain, as well as right knee pain.  In 
particular, a treatment record, dated in December 1995, noted 
the veteran's complaint of a popping sensation in his right 
knee while squatting, as well as persistent pain.  In 
addition, a statement from a VAMC Salem physician, dated in 
March 1996, noted that the veteran had a chronic back and leg 
syndrome which affected his ambulation, resulting in a 
significant limping gait.  This, the physician reported, had 
put increased mechanical stress on the veteran's right leg, 
which had resulted in increasing difficulty with symptoms of 
right knee pain and dysfunction.  It was the physician's 
impression that the veteran's right knee dysfunction resulted 
from increased stresses on the joint secondary to his 
service-connected back problem.  

In January 1997, the veteran was medically examined for VA 
purposes.  He reported that his right knee had begun popping 
without a history of injury.  The examiner noted that the 
veteran wore a large elastic support on his right knee.  On 
further clinical evaluation, the veteran's posture was noted 
as erect and his gait normal.  His right knee exhibited no 
pain, tenderness to palpation, instability, or abnormal 
movement.  Range of motion findings indicated flexion to 140 
degrees and extension to 0 degrees.  An associated 
radiographic study of the right knee revealed the bones to be 
intact, with two small bone islands, reported as of no 
clinical significance, over the distal right femur.  The 
examiner's diagnosis noted sprain of the right knee.  

In July 1997, the veteran underwent a second medical 
examination for VA purposes.  He complained of popping, 
swelling, and occasional aches in his right knee, and stated 
that problems with his right knee had begun in January 1997.  
On further clinical evaluation, there was an anterior shift, 
or Lachman, of the right knee as compared to the left.  There 
was no effusion or swelling, nor were there specific areas of 
tenderness.  Range of motion of the right knee was to 155 
degrees for flexion and to 0 degrees for extension.  In his 
impression, the examiner noted that the veteran's right knee 
exhibited findings compatible with mild anterior cruciate 
instability, although he was unable to report the exact 
etiology of the instability problem.  The examiner further 
noted that it was difficult for him to believe that the 
veteran's right knee disorder was related to gait mechanics 
associated with the back and left knee, given that anterior 
cruciate ligament injuries require a significant amount of 
trauma, which the veteran had not indicated had occurred.  

In December 1997, the veteran testified before a hearing 
officer at the VARO in Roanoke.  Under questioning, the 
veteran noted that, in mid-1996, he had been going down some 
steps at his house, and his left leg had given out.  He 
testified that he had tried to catch himself using his right 
leg, but in doing so he twisted his right knee and fell down 
the steps.  The veteran reported, in addition, that he had 
not sought medical care for a month after the injury, and had 
been treating his right knee with pain medication.  Upon 
seeking medical attention at a VAMC, the veteran testified 
that he was told by doctors that he had stretched the 
ligaments in the back side of his right knee.  The veteran 
also stated that he wore a brace on his right knee, and that, 
without it, his knee was unstable and moved from side to 
side.  

This is a claim for secondary service connection, and 
regulations provide that service connection shall be granted 
for a disability which is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310.  
Secondary service connection may also be warranted for a non-
service-connected disability when that disability is 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995) (en banc).  The United States  
Court of Appeals for Veterans Claims (previously known as the 
Court of Veterans Appeals) has specifically held that "[a] 
claim for secondary service connection, like all claims, must 
be well grounded."  Reiber v. Brown, 7 Vet.App. 513, 516 
(1995).

In reviewing the evidence before us, the Board finds that the 
threshold issue of whether this claim is well grounded is a 
close question.  While the veteran's claim that his back 
disability has caused a right knee disorder appears quite 
plausible, the medical nexus evidence is equivocal in 
specifically linking the veteran's right anterior cruciate 
instability to his service-connected low back disability.  We 
note that, although the physician at the VAMC in Salem 
related the veteran's right knee dysfunction and pain to his 
back disorder, the physician did not indicate what, if any, 
specific right knee disorder or disability was present.  This 
is especially relevant given that, upon subsequent VA medical 
examination in July 1997, the veteran's right knee was found 
to be essentially normal except for the diagnosis of anterior 
cruciate instability.  The examiner opined that such 
instability was not related to gait mechanics but to trauma, 
which the veteran reported had not occurred to his right 
knee.  The veteran subsequently did report, during his 
personal hearing, that he had twisted his right knee in mid-
1996 and suffered ligamentous strain.  Why this account of 
knee trauma was not related to the examiner one year later, 
when the same knee was in issue, is not apparent from the 
record.

On this point, the Board is mindful of the doctrine of 
reasonable doubt, as provided by law at 38 U.S.C.A. 
§ 5107(b), 38 C.F.R. § 3.102.  Granting the veteran the 
benefit of the doubt, we will find the claim to be well 
grounded.  However, we also find, on the existing evidence 
before us, that a grant of service connection is not 
appropriate under the law, given the lack of unequivocal 
medical nexus evidence.  However, based on the plausibility 
of the veteran's claim, the medical opinion from the 
physician at the VAMC Salem linking some unknown right knee 
dysfunction to the veteran's low back disability, and the 
subsequent finding of right knee instability, further 
development should be undertaken before we make a final 
determination on this appeal.  In this respect, the Board 
finds that an additional medical examination of the veteran, 
with consideration of all the evidence of record prior to a 
medical determination, would provide a clearer picture as to 
the etiology of the veteran's diagnosed right knee 
instability, and whether such instability, or any other right 
knee disorder, is related to his low back disability. 

Accordingly, while we regret the delay in this case, further 
appellate consideration will be deferred and the veteran's 
claim is REMANDED to the RO for the following action:  

1. The RO should obtain the names and 
addresses of all medical care 
providers (VA or non-VA), if any, who 
have treated the veteran for his right 
knee since July 1997.  The RO should 
request that the veteran furnish 
signed authorizations for release to 
the VA of private medical records in 
connection with each non-VA source 
identified.  The RO should attempt to 
obtain any such private treatment 
records and any additional VA medical 
records not already on file, which may 
exist, and incorporate them into the 
claims folder.  

2. The veteran should be scheduled for a 
medical examination to re-evaluate the 
nature and extent of his right knee 
disorder.  Before evaluating the 
veteran, the examiner should review 
the claims folder, including a copy of 
this Remand and any evidence added to 
the record.  A notation that such 
review was undertaken should be made 
in the examination report.  The 
examiner's report should fully set 
forth all current complaints, 
pertinent clinical findings, and 
diagnoses.  In particular, the 
examiner should report as to the 
etiology of any diagnosed right knee 
disorder, and, if possible, render an 
opinion as to whether such disorder 
is, at least as likely as not, the 
result of the veteran's service-
connected low back disability.  All 
opinions expressed should be supported 
by reference to pertinent evidence.  

3. Upon completion of the development of 
the record requested by the Board, and 
any other development deemed 
appropriate by the RO, the RO should 
again consider the veteran's claim.  
If action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished a 
supplemental statement of the case 
(SSOC) concerning all evidence added 
to the record since the last SSOC.  
Thereafter, the veteran and his 
representative should be given an 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration, 
if otherwise in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice, 
although he may furnish additional evidence and argument 
while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992); Booth v. Brown, 8 
Vet.App. 109 (1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




